Exhibit 10.1

AMENDMENT TO FORWARD SHARE PURCHASE AGREEMENT

This Amendment to Forward Share Purchase Agreement (this “Amendment”) is entered
into as of February 7, 2020, by and between Kaleyra, Inc. (f/k/a GigCapital,
Inc.), a Delaware corporation (the “Company”), and Yakira Capital Management,
Inc., a Delaware corporation (“Yakira”). All capitalized terms used herein and
not defined shall have the meanings ascribed to them in the Purchase Agreement
(as defined below).

Recitals

WHEREAS, the Company and Yakira desire to amend the Forward Stock Purchase
Agreement (the “Purchase Agreement”), dated November 19, 2019, as provided
below.

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Amendment, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

Agreement

1.        Amendment to Purchase Agreement.

a.    Section 1.a. of the Purchase Agreement is hereby amended and restated in
its entirety as follows:

“b.    Rights Shares Forward Share Purchase. Subject to the conditions set forth
in Section 5 and termination rights set forth in Section 7, Yakira shall sell
and transfer to the Company, and the Company shall purchase from Yakira at the
purchase price of $10.93 per Rights Share (collectively, the “Rights Shares
Purchase Price”). ”

b.    Section 1.b. of the Purchase Agreement is hereby amended and restated in
its entirety as follows:

“b.    Rights Shares Closing. The Company shall purchase the Rights Shares
(including the Additional Rights Shares (as defined below)) as soon as
practicable on or after (but no later than the fifth (5th) Business Day after)
the six (6) month anniversary (the “Rights Shares Closing Date”) of the date of
the closing of the Business Combination (the “Business Combination Closing
Date”). No later than one (1) Business Day before the Rights Shares Closing
Date, Yakira shall deliver a written notice to the Company specifying the number
of Rights Shares (including the Additional Rights Shares) the Company is
required to purchase, the aggregate Rights Shares Purchase Price and
instructions for wiring the Rights Shares Purchase Price to Yakira. The closing
of the sale of the Rights Shares (the “Rights Shares Closing”) shall occur on
the Rights Shares Closing Date. On the Rights Shares Closing Date, Yakira shall
deliver the Rights Shares (including the Additional Rights Shares) to the
Company against receipt of the Rights Shares Purchase Price, which shall be paid
by wire transfer of immediately available funds. For purposes of this Agreement,
“Business Day” means any day, other than a Saturday or a Sunday, that is neither
a legal holiday nor a day on which banking institutions are generally authorized
or required by law or regulation to close in San Francisco, California.”

c.    Section 8.g. of the Purchase Agreement is hereby amended and restated in
its entirety as follows:

“a.    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile (if any) during
normal business hours of the recipient, and if not sent during normal



--------------------------------------------------------------------------------

business hours, then on the recipient’s next Business Day, (c) five (5) Business
Days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) Business Day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt. All communications
sent to the Company shall be sent to: Kaleyra, Inc., 1731 Embarcadero Road,
Suite 200, Palo Alto, CA 94303, Attention: Chief Financial Officer. All
communications to Yakira shall be sent to the address as set forth on the
signature page hereof, or to such e-mail address, facsimile number (if any) or
address as subsequently modified by written notice given in accordance with this
Section 8(a).”

2.         Effect of Amendment. Except as specifically set forth in this
Amendment, all the terms, conditions and covenants set forth in the Purchase
Agreement shall remain unmodified and in full force and effect and are ratified
in all respects.

 

  3.

General Provisions.

a.    After the effective date of this Amendment, any reference to the Purchase
Agreement shall mean the Purchase Agreement as supplemented by this Amendment.
Notwithstanding anything to the contrary in the Purchase Agreement, in the event
of a conflict between the terms and conditions of this Amendment and those
contained within the Purchase Agreement, the terms and conditions of this
Amendment shall prevail.

b.    By signing below, each of the signatories hereto represent that they have
the authority to execute this Amendment and to bind the party on whose behalf
this Amendment is executed.

c.    This Amendment may be executed in two or more counterparts, each of which
will be deemed an original but all of which together will constitute one and the
same instrument.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment to be effective
as of the date first set forth above.

 

YAKIRA:

 

Yakira Capital Management, Inc.

By:   /s/ Bruce Kallins Name:   Bruce Kallins Title:   President

COMPANY:

 

Kaleyra, Inc.

By:   /s/ Dario Calogero Name:   Dario Calogero Title:   Chief Executive Officer
and President

 

[Signature Page to Amendment to Forward Purchase Agreement]